                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

ARTHUR EL-AMIN,                             )
                                            )
            Plaintiff,                      )
                                            )
      vs.                                   )         Case No. 4:18 CV 2109 RWS
                                            )
LIBERTY MUTUAL INS. CO.,                    )
                                            )
            Defendant.                      )

                          MEMORANDUM AND ORDER

      This matter is before the Court on plaintiff’s motion for remand. As

explained in my prior Order, the Court will consider appropriate clarifying

stipulations from a plaintiff regarding the amount in controversy. Although

plaintiff’s motion for remand contains the appropriate language of such a clarifying

stipulation sufficient to support remand, it is not signed by the plaintiff.

      Accordingly,

      IT IS HEREBY ORDERED that plaintiff shall supplement its motion for

remand with an appropriate stipulation signed by the plaintiff no later than

January 11, 2019.


                                            RODNEY W. SIPPEL
                                            UNITED STATES DISTRICT JUDGE


Dated this 3rd day of January, 2019.
